Citation Nr: 1341620	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-14 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a decubitus ulcer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2009, the Veteran testified at a personal hearing before a Decision Review Officer at the Waco RO, and in May 2011, the Veteran testified at a Travel Board hearing before the undersigned.  Transcripts of those proceedings are associated with the claims file.

The appeal was remanded in December 2011 to obtain relevant records.  Thereafter, in March 2013, the Board sought a Veterans Health Administration (VHA) medical opinion. 

The record reflects that the Veteran submitted additional documents to the Board since the last adjudication of the appeal by the RO.  Despite the fact that the appeal has not been readjudicated in the interim, further remand, or efforts to obtain a waiver from the Veteran, are not necessary.  A significant amount of the newly submitted material duplicates other documents the Veteran had already filed.  There are two documents that were not previously of record.  The first is a legal position paper, "Pressure Sores and the Law," a product of the Mid Atlantic Wound Care Conference, and provides an analysis of the law surrounding negligence and the development of pressure sores in medical facilities.  The document does not provide any insight into the question presented before the Board, is unrelated to any of the facts of the present matter, does not address the standard of care in 2003-2004, and amounts to no more than legal argument.  In short, it is not pertinent evidence.  See 38 C.F.R. § 20.1304 (2013).  

The second document is a report of the VA Office of Inspector General, related to a healthcare inspection of alleged patient neglect and abuse at the VA Central California Health Care System in Fresno, California, published in September 2011.  The report is fact-specific to an incident that occurred in California many years after the Veteran's inpatient treatment, and concluded that there was no neglect or abuse in the development of pressure ulcers in that case.  Because of the nature of the report, it is not, in relation to the present case, relevant evidence.  Id.  

Finally, there are significant medical records from December 2003 through April 2004 that are in the most recent claims file.  While these records appear, based on their physical location in the claims file, to be obtained recently, they were actually considered as evidence in the April 2009 Statement of the Case, promulgated by a Decision Review Officer.  Thus, those records have been considered, and do not warrant a remand for consideration by the RO, or the obtainment of a waiver from the Veteran.  


FINDING OF FACT

The Veteran developed a decubitus ulcer on his sacrum/coccyx, as well as a necrotic breakdown of his right ear, during his December 2003 through February 2004 hospitalization, but neither ulcer was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a decubitus ulcer resulting from treatment at a VA medical facility are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  As discussed in the Introduction, there is no relevant evidence that has yet to be considered by the RO, other than a VHA medical opinion obtained by the Board in May 2013.  The Veteran was informed of the VHA opinion in June 2013.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  In May 2011, the Veteran testified at a personal hearing before the undersigned.  Following a December 2011 remand, VA attempted to obtain relevant quality assurance records from the Veteran's 2003-2004 treatment, but determined that such were not available, and followed appropriate notification procedures pursuant to 38 C.F.R. § 3.159(e).  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Finally, VA obtained a VHA opinion in May 2013 that thoroughly addresses the question presented, and provides the Board with sufficient medical evidence, when considered with the other evidence of record, to adjudicate the claim.  There is no evidence that additional records have yet to be requested, or any suggestion that additional examinations are in order.

Claims Based on 38 U.S.C.A. § 1151

An appellant may be awarded VA compensation for a qualifying additional disability caused by VA medical care in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151.  A disability is considered a qualifying disability if it was not the result of the Veteran's willful misconduct, and if it was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable.  Id.

To determine whether a veteran has additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).

Claims based on additional disability due to medical treatment must meet certain causation requirements.  See 38 C.F.R. § 3.361(c), (d).

To establish causation, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a veteran received treatment and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused the additional disability, it must be shown that the medical treatment caused the additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the medical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).


Evidence and Analysis

The Veteran sought Emergency Department treatment at the VA North Texas Health Care System on December 19, 2003, for complaints of cough, congestion, and yellow sputum production for the preceding week.  He had a history of methicillin -resistant staphylococcus aureus (MRSA) infections and diabetes mellitus type II.  He also presented with hyperosmolar non-ketotic hyperglycemia.  He was diagnosed with MRSA pneumonia and possible sepsis, and admitted to the intensive care unit.  Under respiratory distress, he was intubated and sedated, and remained sedated until January 15, 2004.  While in the hospital, he developed diabetic ketoacidosis and renal failure, as well as other medical conditions.  

A January 9, 2004 treatment note indicated that when the patient was turned onto his left side for cleaning, he had an episode where he desaturated to 80 percent and required chest compressions to increase his heart rate.  The note indicated that a similar event had occurred four days prior.

On January 12, 2004, the Veteran was noted to have developed a right ear skin breakdown, noted to be a "necrotic appearing [right ear, likely secondary to skin breakdown from [patient] lying in bed."  

A January 14, 2004 treatment note indicated that the treatment provider requested that the wound care unit address the right ear breakdown.  As treatment, the Veteran was receiving Silvadene and the medical providers were keeping the ear from resting on the bed.  

A January 19, 2004 treatment note addressing the right ear indicated that the Veteran continued treatment with silver sulfadiazine twice daily, and that the providers were trying to keep the ear off the bed.  On that date the presence of a sacral decubitus ulcer was also noted.  The note indicated that the Veteran had an air mattress bed.

A January 21, 2004 treatment note continued to address the decubitus ulcer (as well as the right ear breakdown), noting again that the Veteran had an air mattress bed.  The physician note indicated, "have asked that [patient] be turned frequently.  Key is to get [patient] moving again via [physical medicine and rehabilitation]."  

Per a January 22, 2004 treatment note, the Veteran had "a wide necrotic area over his sacrum."  The treatment provider noted, "[c]annot stage the wound but it is surely deep tissue injury.  Necrotic patch is too tenacious to be debrided at this time."  The note indicated that the Veteran had an "air overlay" on his bed.

A note from January 25, 2004 indicated that "[s]acral decub[itus] ulcer is significant in size, and will require debridement as per wound care nurses."  Medical instructions included continuing use of an air mattress, and encouraging the patient to sit upright and participate in rehabilitation.  

A January 26, 2004 treatment note indicated that the Veteran had a "[s]table eschar on sacrum/coccyx acquired during very critical stay in ICU.  Of special note, [patient] was on an air mattress during his entire stay in MICU."  The note went on to state that the full extent of the tissue damage would have to be determined once the eschar was removed.  

Per the February 2004 discharge note, the Veteran was "on air mattress the majority of his hospital stay, but still developed a decub[itus ulcer]."

In February 2003, he was transferred to the transitional care unit for rehabilitation, from which he was discharged in April 2004.  Thereafter, on February 9, 2004, he underwent debridement of the decubitus ulcer.  Additional debridement was undertaken in March 2004.  

A June 2009 medical opinion from Dr. J.B.R. indicated that the decubitus ulcer development was unrelated to any hospital personnel failure or inappropriate treatment.  The examiner opined that the Veteran's condition required immobilization due to life threatening staphylococcal septicemia with a lung abscess, pneumonia, and respiratory failure.  Additionally, the formation of the ulcer was not related to personnel carelessness or negligence.  The cause of the ulcer was related to his general medical circumstances, as a diabetic with a life threatening infection, the complications of that infection, and the Veteran's morbid obesity.  The physician concluded that the Veteran's treatment incurred all of the protocol measures relating to his situation.  

In various statements, both submitted in writing and in testimony provided at the Travel Board hearing, the Veteran has argued that his risk of an ulcer could have been reduced or eliminated by following a schedule of turning him during his period of unconsciousness every two hours, and had he been provided an air mattress from the beginning of his stay in the intensive care unit.  He stated that as a patient with a history of MRSA, he had a high risk of bed sores.  He also asserted that he had spoken with "ICU doctors, nurses, and other professionals all saying the air mattress would have prevented the bed sore or greatly reduced the damage."  

According to the Veteran's testimony at his hearing, supported by that of his wife, VA failed to provide an air mattress until the spouse requested the mattress, ten days into his stay.  Neither the Veteran nor his spouse had any knowledge as to whether any efforts had been made to turn him in his bed prior to when he developed the decubitus ulcer.  

VA obtained a VHA opinion in May 2013 addressing the compliance of the treatment provided to the Veteran with the relevant standard of care.  The examiner noted that the facts related to the course of treatment were undisputed, but that there were two primary disagreements of record: (1) when the Veteran was provided with an air mattress; and (2) whether the Veteran was turned every two hours.  

The examiner noted that she did not have access to hospital policies regarding pressure ulcer prophylaxis in effect between 2003 and 2004.  She noted that a January 26, 2004 record suggested that the Veteran was on an air mattress throughout his stay, but that such treatment was not noted in the daily nursing notes from December 19, 2003 through January 19, 2004.  She also noted that it was unclear from the chart review if the patient was turned every two hours, but noted that there were two episodes of acute oxygen desaturation during times when the Veteran was turned during his treatment.  

The examiner opined that the Veteran's critical condition upon admission to the intensive care unit required that he remain bedridden until his vital signs were stable and until his condition had improved.  She further opined:

The development of pressure ulcers on the Veteran's ear and sacrum were the unfortunate results of the severity of his general medical condition.  The development of the pressure ulcers was NOT the result of carelessness, negligence, lack of proper skill, error in judgment or any other fault on the part of VA in furnishing hospital care, medical care or examination.  Although the development of pressure ulcers in such a clinical setting is foreseeable, it is probably not preventable.  

The question regarding whether or not [the Veteran] had an air mattress during his entire stay in the MICU cannot be answered from this chart review.  In my opinion, an air mattress would not have significantly altered the clinical course.

Would turning the patient every two hours have prevented the development of the pressure ulcers?  It has been shown in clinical studies that turning patients every two hours does in fact reduce the incidence of pressure ulcers.  This data is derived from research on hemodynamically stable patients, not patients who are critically ill with sepsis and multiorgan failure.  A risk/benefit analysis must always be done when performing any procedure on a critically ill patient, including something as mundane as turning a patient.  Risks include:

	1.  Dislodging the endotracheal tube.
	2.  Dislodging the central intravenous catheters.
	3.  Dislodging peripheral intravenous catheters
      4.  Dislodging dialysis catheter.
      5.  Dislodging nasogastric tube.
      6.  Causing emotional distress.
      7.  Interrupting needed sleep.

As discussed, entitlement to compensation 38 U.S.C.A. § 1151 cannot be established unless certain causation requirements are met.  See 38 C.F.R. § 3.361.  First, the additional disability must be caused by the medical treatment.  In this case, the fact that the ulcers developed during the hospitalization can be conceded; it is evident that the cause of the ulcers was the fact that the Veteran was kept in bed for a significant amount of time related to multiple serious nonservice connected medical disorders.  The Board concedes that they were present while treated at the VA Medical Center.  

Additional disability in and of itself, however, is not sufficient to establish entitlement to compensation.  There must be some instance of fault on VA's part in furnishing the treatment.  The only evidence indicating fault on the part of VA is from the Veteran's lay opinion, and that of his spouse.  The Board acknowledges those contentions, but notes that as lay persons, they are not competent to render a medical opinion on a complex question such as causation or the appropriate standards of care with regard to the referenced treatment.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Nevertheless, the Board will address the Veteran's contentions for purposes of completeness.

The Veteran's essential argument is that he was not provided an air mattress in a timely fashion, and that he was not sufficiently turned to prevent the development of the ulcer.  

He submitted a VA North Texas Health Care System memorandum dated in July 2010 regarding the policy and procedures for preventing and treating pressure ulcers.  The memorandum is dated in April 2008, well after the Veteran's treatment; there is no evidence for or against a finding that the April 2008 policy was in place at the time of the Veteran's treatment.  Nevertheless, the memorandum provides general guidelines for treatment, and the Veteran has not indicated, other than his statements regarding insufficient turning and the alleged lack of an air mattress during his stay, how the failure to follow such guidelines, if such a failure occurred, impacted his development of an ulcer.  Further, as the guidelines are meant to provide an outline for each specific case, no medical provider has provided any opinion as to how such guidelines, had they been in place, would have been applied in the Veteran's case.  Considering the post-treatment nature of the guidelines and the lack of any competent link between that policy and the Veteran's case, the Board finds that the memorandum is not probative of whether the proper standard of care was followed in the present case.  

To the extent that the Veteran has asserted that various medical providers have told him that an air mattress would have prevented his ulcer or reduced the damage, the Veteran provided no specifics with regard to those alleged statements, and there is no rationale to support any medical opinions of that nature.  Although the Veteran had the opportunity to obtain such opinions for submission to the Board, he acknowledged that none of those providers would sign such an opinion.  

For purposes of this discussion, the Board may concede the Veteran's argument that he was not provided an air mattress during the initial portion of his stay, until such treatment was noted on January 19, 2004.  There is no evidence supporting or contradicting the Veteran's contention that he was not turned frequently enough; the only evidence that specifically references turning are notes that discuss the Veteran's serious complications as a result of attempts to turn him for cleaning.  

The Board finds the May 2013 VHA opinion to be persuasive in this matter.  The reviewing physician provided a clear opinion addressing the Veteran's contentions in relation to the standard of care.  She opined that due to the length of the Veteran's stay, in conjunction with his serious medical condition, his ulcer may have been foreseeable, but it was probably not preventable.  Conceding the lack of an air mattress for the initial part of the Veteran's hospitalization, she opined that the lack of such a mattress would not have significantly altered his course.  

She also opined that the nature of the Veteran's medical condition made turning him, as demonstrated by the evidence of record of two attempted turns, to be a risk, especially considering the Veteran's numerous catheterizations and intubations.  The Board finds that the May 2013 opinion was factually accurate, fully articulated, and based on sound reasoning; the Board finds the opinion to be probative of the issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008). 

Relying on the May 2013 opinion, and the lack of competent, probative evidence to the contrary, the Board finds that the ulcers were not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  There is no suggestion that VA did not follow a degree of care that would be expected of a reasonable health care provider.  It is clear that with the Veteran's significant health impairments necessitating hospitalization, the ulcers were an unfortunate outcome of the significant amount of time he had to stay in bed, but may have been an unavoidable result of his condition.  

The Board notes that the Veteran contended in October 2013 that the VHA opinion should be considered biased, as the medical provider that issued the opinion was a VA employee.  The Veteran has provided no evidence of bias, and that the Board specifically requested and received the opinion from a medical VA provider not associated with the North Texas Health Care System.  The Board finds that any suggestion of bias on the part of the VHA physician is speculative, and need not be further addressed.  His request for an independent medical opinion was without any rationale other than his speculation.

While there likewise is no suggestion of impropriety or bias with regard to the June 2009 opinion, out of an abundance of caution, the Board is disregarding that opinion concerning the standard of care, as such an opinion was obtained from the same medical facility at which the Veteran received his treatment.  Therefore, that medical opinion plays no role in the Board's decision.  

The Board notes that in an October 2013 submission, the Veteran made reference (which, for clarity, the Board notes was copied and pasted, rather than appellant-specific) to the special need of patients with multiple sclerosis to have mattresses that protect the skin.  There is no evidence that the Veteran has diagnosis of multiple sclerosis, and thus the Board need not address any implied contentions in that regard.  

The Veteran was granted compensation under 38 U.S.C.A. § 1151 for compression neuropathy of the right lower extremity related to the same hospitalization in question in the present case.  Such an allowance cannot be the basis for granting the present claim.  Initially, the disabilities in question are different, and similar causation cannot be presumed.  More importantly, however, the compression neuropathy claim was granted without a medical opinion finding VA's treatment to be causative of the disability.  The RO's lay finding linking compression neuropathy to the Veteran's treatment is not sufficient upon which to base compensation in the present matter.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Finally, the Board considered whether the treatment was accomplished without the Veteran's informed consent.  The Veteran does not contend, and there is no evidence to suggest, that he did not consent to the treatment provided by VA from December 2003 to February 2004.  See 38 C.F.R. § 17.32 (2013).  

In summary, and as discussed above, the preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.

The claim is denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a decubitus ulcer is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


